Citation Nr: 0939686	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-25 413	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heat exhaustion, 
claimed as a heat stroke. 

2.  Entitlement to service connection for back and leg 
numbness and other circulatory problems. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran had active service from July 1977 to August 1983.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In his VA Form 9, substantive appeal, the Veteran indicated 
that he did not want a hearing.  Attached to the Form 9 was a 
hearing clarification response, in which he indicated that he 
wanted a hearing before the Board at the RO.  In December 
2006, his representative wrote that the Veteran was waiving 
his request for the hearing and asked the RO to proceed in 
certifying his appeal to the Board.  In an Informal Hearing 
Presentation dated October 2009, the Veteran's representative 
pointed to the substantive appeal as saying that if VA did 
not approve a 30 percent disability percentage for his 
disabilities, the Veteran wanted a Board hearing at the RO.  
The representative did not request a new hearing.  The 
representative also made no mention of the December 2006 
withdrawal of the hearing request.  The Board deems the 
hearing request to have been withdrawn, although the Veteran 
will have the opportunity to request a hearing while the 
appeal is in remand status.   

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran claims entitlement to service connection for 
residuals of heat exhaustion or heat stroke and back and leg 
numbness and other circulatory problems.  According to 
written statements he submitted in support of his claim, the 
heat exhaustion documented in his service treatment records 
should have been diagnosed and treated as heat stroke.  
Allegedly, since he experienced and received inadequate care 
for the heat stroke that occurred during an in-service, 10-
mile training run, he has gradually developed multiple 
unexplainable medical conditions, including mental stress, 
headaches, bladder problems, severe spondylosis, circulatory 
problems, disk protrusions and degeneration, and numbness and 
swelling in his legs.    

In support of his assertions, the Veteran has submitted the 
following evidence: 
(1) service treatment records documenting the in-service heat 
incident; (2) his brothers' written statements confirming 
that the Veteran began to experience problems with his 
physical and mental states after the incident; (3) articles 
explaining the long-terms effects of heat-related illnesses; 
and (4) a December 2005 letter from Dean O'Hare, D.C., 
confirming residuals of the incident and linking the 
Veteran's degenerative disc and spinal changes in the low 
back to in-service rigorous activities.  

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, given there is evidence of an event in service 
and of a continuity of symptomatology, although the record 
documents contemporaneous complaints only in recent years.  
As the record stands the Board is unable to determine whether 
the Veteran has residuals of the in-service heat incident, 
including back and leg numbness and/or circulatory problems, 
or whether the latter symptoms are otherwise related to his 
active service.  

Based on the foregoing, the Board REMANDS this case for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination to determine whether he 
has any current residuals of the heat 
exhaustion documented in service.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) record in detail the 
reported circumstances 
surrounding the Veteran's in-
service heat-related incident;

b) offer an opinion as to 
whether the Veteran has 
residuals of the incident, 
including, if appropriate, 
mental stress, headaches, 
bladder problems, spondylosis, 
circulatory problems, disk 
protrusions and degeneration, 
and numbness and swelling in 
the legs.   

c) if not, offer an opinion as 
to whether any back disability, 
leg numbness and/or circulatory 
problems are at least as likely 
as not related to the Veteran's 
active service, including 
rigorous training activities in 
which he participated.

d) in offering these opinions, 
address the significance of the 
articles the Veteran has 
submitted in support of his 
claims and indicate whether the 
information therein is 
pertinent to the Veteran's 
claims.

e) confirm or refute Dr. 
O'Hare's December 2005 opinion 
noting residuals of the in-
service heat-related incident 
and linking the Veteran's 
degenerative disc and spinal 
changes of the low back to his 
active service.

f) provide a rationale, with 
specific references to the 
record, for the opinions 
provided; the examiner is 
advised that the Veteran is 
competent to report his 
history, symptoms, and 
injuries; and that his reports 
must be considered in 
formulating the requested 
opinion.

2.  If either benefit sought is not 
granted, issue a supplemental statement 
of the case.  

If otherwise in order, return this case to the Board for 
further consideration.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the remanded 
claims.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


